SUAREZ, J.

On Motion for Rehearing

Charlain St. Charles moves for a rehearing and written opinion clarifying the panel’s July 24, 2013, opinion affirming the judgment below. We deny the motion. See Burrell v. Bd. of Trs. of Ga. Military Coll, 125 F.3d 1390, 1395 (11th Cir.1997) (providing that trial judges are presumed to know the law and to apply it in making their decisions); State v. Chaney, 375 Md. 168, 825 A.2d 452 (2003) (holding that trial judges are presumed to know and properly apply the law).
Rehearing denied.